 1

 2

 3

 4                       UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7                                             Case No. 1: 18-cv-01124-LJO-SAB
      NATHANIEL MCKINNON, ET. AL.,
 8                                             SCHEDULING ORDER (Fed. R. Civ. P. 16)
                        Plaintiffs,
 9                                             Discovery Deadlines:
                                                     Non Expert Discovery: May 7, 2020
10                                                   Expert Disclosure: June 1, 2020
                                                     Supplemental Expert Disclosure: July 6, 2020
11                                                   Expert Discovery: August 7, 2020
             v.
12                                             Motion for Conditional Certification Deadline:
                                                     Filing: June 15, 2019
13
                                               Dispositive Motion Deadlines:
14                                                    Filing: September 25, 2020
      CITY OF MERCED,                                 Hearing: Pursuant to Local Rules
15
                        Defendants.            Pre-Trial Conference:
16                                                   December 16, 2020 at 8:15 a.m.
                                                     Courtroom 4
17
                                               Trial: January 26, 2021 at 8:30 a.m.
18                                                    Courtroom 4
                                                      Jury Trial - 10-15 Days
19

20
21          I.     Date of Scheduling Conference

22          The Scheduling Conference was held on February 5, 2019.

23          II.    Appearances of Counsel

24          James Henderson appeared on behalf of Plaintiffs.

25          Michael David Youril telephonically appeared on behalf of Defendants.

26          III.   Consent to Magistrate Judge

27          Pursuant to 28 U.S.C. § 636(c), to the parties who have not consented to conduct all further

28   proceedings in this case, including trial, before United States Magistrate Judge Stanley A. Boone,


                                                     1
 1   you should be informed that because of the pressing workload of United States district judges and

 2   the priority of criminal cases under the United States Constitution, you are encouraged to consent

 3   to magistrate judge jurisdiction in an effort to have your case adjudicated in a timely and cost

 4   effective manner. Presently, when a civil trial is set before Judge O’Neill, any criminal trial set

 5   which conflicts with the civil trial will take priority, even if the civil trial was set first. Continuances

 6   of civil trials under these circumstances may no longer be entertained, absent a specific and stated

 7   finding of good cause, but the civil trial may instead trail from day to day or week to week until the

 8   completion of either the criminal case or the older civil case. The parties are advised that they are

 9   free to withhold consent or decline magistrate jurisdiction without adverse substantive

10   consequences.

11           IV.     Initial Disclosure under Fed. R. Civ. P. 26(a)(1)

12           Initial disclosures required by Fed. R. Civ. P. 26(a)(1) have been completed.

13           V.      Amendments to Pleading

14           Any motions or stipulations requesting leave to amend the pleadings must be filed by no

15   later than December 1, 2019. The parties are advised that filing motions and/or stipulations

16   requesting leave to amend the pleadings does not reflect on the propriety of the amendment or

17   imply good cause to modify the existing schedule, if necessary. All proposed amendments must

18   (A) be supported by good cause pursuant to Fed. R. Civ. P. 16(b) if the amendment requires any

19   modification to the existing schedule, see Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

20   609 (9th Cir. 1992), and (B) establish, under Fed. R. Civ. P. 15(a), that such an amendment is not

21   (1) prejudicial to the opposing party, (2) the product of undue delay, (3) proposed in bad faith, or

22   (4) futile, see Foman v. Davis, 371 U.S. 178, 182 (1962).

23           VI.     Discovery Plan and Cut-Off Dates

24           The parties are ordered to complete all non-expert discovery on or before May 7, 2020 and

25   all expert discovery on or before August 7, 2020.

26           The parties are directed to disclose all expert witnesses, in writing, on or before June 1,

27   2020 and to disclose all supplemental experts on or before July 6, 2020. The written designation

28   of retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. 26(a)(2), (A), (B)


                                                          2
 1   and (C) and shall include all information required thereunder. Failure to designate experts in

 2   compliance with this order may result in the Court excluding the testimony or other evidence

 3   offered through the experts that are not properly disclosed in compliance with this order.

 4          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to

 5   experts and their opinions. Experts must be fully prepared to be examined on all subjects and

 6   opinions included in the designation. Failure to comply will result in the imposition of sanctions,

 7   which may include striking the expert designation and the exclusion of their testimony.

 8          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

 9   disclosures and responses to discovery requests will be strictly enforced.

10          The parties are cautioned that the discovery/expert cut-off deadlines are the dates by which

11   all discovery must be completed. Absent good cause, discovery motions will not be heard after the

12   discovery deadlines. Moreover, absent good cause, the Court will only grant relief on a discovery

13   motion if the relief requested requires the parties to act before the expiration of the relevant

14   discovery deadline. In other words, discovery requests and deposition notices must be served

15   sufficiently in advance of the discovery deadlines to permit time for a response, time to meet and

16   confer, time to prepare, file and hear a motion to compel and time to obtain relief on a motion to

17   compel. Counsel are expected to take these contingencies into account when proposing discovery

18   deadlines. Compliance with these discovery cutoffs requires motions to compel be filed and heard

19   sufficiently in advance of the discovery cutoff so that the Court may grant effective relief within

20   the allotted discovery time. A party's failure to have a discovery dispute heard sufficiently in

21   advance of the discovery cutoff may result in denial of the motion as untimely.

22          VII.    Pre-Trial Motion Schedule

23          Unless prior leave of Court is obtained at least seven (7) days before the filing date, all

24   moving and opposition briefs or legal memorandum in civil cases shall not exceed twenty-five (25)

25   pages. Reply briefs filed by moving parties shall not exceed ten (10) pages. Before scheduling any

26   motion, the parties must comply with all requirements set forth in Local Rule 230 and 251.

27          A.      Motion for Conditional Certification

28          Any motion for conditional certification of the FLSA class shall be filed on or before June


                                                      3
 1   15, 2019.

 2          B.      Non-Dispositive Pre-Trial Motions

 3          As noted, all non-expert discovery, including motions to compel, shall be completed no

 4   later than May 7, 2020. All expert discovery, including motions to compel, shall be completed no

 5   later than August 7, 2020. Compliance with these discovery cutoffs requires motions to compel

 6   be filed and heard sufficiently in advance of the discovery cutoff so that the Court may grant

 7   effective relief within the allotted discovery time. A party’s failure to have a discovery dispute

 8   heard sufficiently in advance of the discovery cutoff may result in denial of the motion as untimely.

 9   Non-dispositive motions are heard on Wednesdays at 10:00 a.m., before United States Magistrate

10   Judge Stanley A. Boone in Courtroom 9.

11          In scheduling any non-dispositive motion, the Magistrate Judge may grant Applications for

12   an Order Shortening Time pursuant to Local Rule 144(e). However, if counsel does not obtain an

13   Order Shortening Time, the Notice of Motion must comply with Local Rule 251.

14          Counsel may appear and argue non-dispositive motions by telephone, providing a written

15   request to so appear is made to the Magistrate Judge's Courtroom Clerk no later than three (3) court

16   days before the noticed hearing date. In the event that more than one attorney requests to appear

17   by telephone, then it shall be the obligation of the moving party(ies) to arrange and originate a

18   conference call to the court.

19          Discovery Disputes: If a motion is brought under Fed. R. Civ. P. 37, the parties must

20   prepare and file a Joint Statement re Discovery Disagreement (“Joint Statement”) as required by

21   Local Rule 251. The Joint Statement must be filed seven (7) calendar days before the scheduled

22   hearing date. Courtesy copies of all motion-related documents, declarations, and exhibits must be

23   delivered to the Clerk’s Office by 10:00 a.m. on the fourth court day prior to the scheduled hearing

24   date. Motions will be removed from the court’s hearing calendar if the Joint Statement is not timely

25   filed or if courtesy copies are not timely delivered. In order to satisfy the meet and confer

26   requirement set forth in Local Rule 251(b), the parties must confer and talk to each other in person,

27   over the telephone or via video conferencing before the hearing about the discovery dispute. The

28   Court may issue sanctions against the moving party or the opposing party if either party fails to


                                                      4
 1   meet and confer in good faith.

 2           C.      Dispositive Pre-Trial Motions

 3           All dispositive pre-trial motions shall be filed no later than September 25, 2020 and heard

 4   pursuant to the Local Rules in Courtroom 4 before United States District Judge Lawrence J.

 5   O’Neill. In scheduling such motions, counsel shall comply with Fed. R. Civ. P 56 and Local

 6   Rules 230 and 260.

 7           Motions for Summary Judgment or Summary Adjudication: Prior to filing a motion for

 8   summary judgment or motion for summary adjudication, the parties are ORDERED to meet, in

 9   person or by telephone, and confer to discuss the issues to be raised in the motion.

10           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where

11   a question of fact exists; 2) determine whether the respondent agrees that the motion has merit in

12   whole or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4)

13   narrow the issues for review by the court; 5) explore the possibility of settlement before the parties

14   incur the expense of briefing a summary judgment motion; and 6) to arrive at a Joint Statement of

15   Undisputed Facts.

16           The moving party shall initiate the meeting and provide a draft of the Joint Statement of

17   Undisputed Facts. In addition to the requirements of Local Rule 260, the moving party shall

18   file a Joint Statement of Undisputed Facts.

19           In the Notice of Motion, the moving party shall certify that the parties have met and

20   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

21           VIII. Pre-Trial Conference Date

22           The Pre-Trial conference is set for December 16, 2020 at 8:15 a.m. in Courtroom 4

23   before a district judge.

24           The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule

25   281(a)(2). The parties are further directed to submit a digital copy of their Pretrial Statement in

26   Word format, directly to District Judge Lawrence J. O’Neill’s chambers by email at

27   LJOorders@caed.uscourts.gov.

28


                                                       5
 1          Counsels’ attention is directed to Rules 281 and 282 of the Local Rules for the Eastern

 2   District of California, as to the obligations of counsel in preparing for the pre-trial conference. The

 3   Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

 4   Local Rules, the Joint Pretrial Statement shall include a Joint Statement of the Case to be used by

 5   the Court to explain the nature of the case to the jury during voir dire.

 6          IX.     Trial Date

 7          Trial is set for January 26, 2021 at 8:30 a.m. in Courtroom 4 before a district judge.

 8          A.      This is a jury trial.

 9          B.      Counsels’ Estimate of Trial Time: 10-15 Days.

10          C.      Counsels’ attention is directed to Local Rule 285 for the Eastern District of

11   California.

12          X.      Settlement Conference

13          Should the parties desire a settlement conference, they will jointly request one of the court,

14   and one will be arranged. In making such request, the parties are directed to notify the court as to

15   whether or not they desire the undersigned to conduct the settlement conference or to arrange for

16   one before another judicial officer.

17          XI.     Request for Bifurcation, Appointment of Special Master, or other Techniques
                    to Shorten Trial
18

19          Not applicable at this time.

20          XII.    Related Matters Pending

21          There are no pending related matters.

22          XIII. Compliance with Federal Procedure

23          All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

24   and the Local Rules of the Eastern District of California, and to keep abreast of any amendments

25   thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

26   increasing case load and sanctions will be imposed for failure to follow the Rules as provided in

27   both the Federal Rules of Civil Procedure and the Local Rules for the Eastern District of California.

28          Additional requirements and more detailed procedures for courtroom practice before United


                                                       6
 1   States Magistrate Judge Stanley A. Boone can be found at the United States District Court for the

 2   Eastern District of California’s website (www.caed.uscourts.gov) under Judges; United States

 3   Magistrate Judge Stanley A. Boone (SAB). In the area entitled “Case Management Procedures,”

 4   there is a link to “Standard Information.” All parties and counsel shall comply with the guidelines

 5   set forth therein.

 6            XIV. Effect of this Order

 7            The foregoing order represents the best estimate of the court and counsel as to the agenda

 8   most suitable to dispose of this case. The trial date reserved is specifically reserved for this case.

 9   If the parties determine at any time that the schedule outlined in this order cannot be met, counsel

10   are ordered to notify the court immediately of that fact so that adjustments may be made, either by

11   stipulation or by subsequent status conference.

12            Stipulations extending the deadlines contained herein will not be considered unless

13   they are accompanied by affidavits or declarations, and where appropriate attached exhibits,

14   which establish good cause for granting the relief requested. The parties are advised that due

15   to the impacted nature of civil cases on the district judges in the Eastern District of California,

16   Fresno Division, that stipulations to continue set dates are disfavored and will not be granted

17   absent good cause.

18            Lastly, should counsel or a party appearing pro se fail to comply with the directions

19   as set forth above, a hearing may be held and contempt sanctions, including monetary

20   sanctions, dismissal, default, or other appropriate judgment, may be imposed and/or ordered.

21
     IT IS SO ORDERED.
22

23   Dated:     February 5, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                       7
